Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
–METHOD FOR MANAGING BACKUP DATA ON FIRST, SECOND, OR THIRD VIRTUAL MACHINE MANAGEMENT PLATFORM –
	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…managing backup data, comprising: receiving a first request from a user for managing backup data on a first virtual machine management platform, the backup data being backed up by the user through a second virtual machine management platform, the first request comprising a user identifier of the user and a platform identifier related to the second virtual machine management platform; sending a second request comprising the user identifier and the platform identifier to a backup server; receiving, from the backup server, a first virtual machine identifier of the first virtual machine used by the 

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The sited prior art include Savov (US 10,985,996) teaches first and second virtual machine utilizing vCloud for cloud computing services. 
Reddy (US 10,698,712) teaches first, second, and third virtual machines that determines backup deployments. 
Von Thenen (US 9,292,327) teaches first, second, and third virtual machines that determines previous backup and current backup deployments. 
Lim (2013/0024862) teaches teaches first, second, and third virtual machines that determines previous backup and current backup deployments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
November 20, 2021